Warner, Chief Justice.
The complainant filed his bill against the defendants, with a prayer for an injunction to restrain the sale of the property of the Augusta Ice Manufacturing Company, a corporation, on the allegations contained therein. The defendants Barrett, Ham and Gillette, in their answer in the nature of a cross-bill, prayed that in the event the court should be of the opinion that the corporation was not legally organized, then that a receiver might be appointed with directions to sell the'assets and distribute pro rata, and that if legally organized, that the sale might proceed under the advertisement, or if that is not allowed, that a receiver be appointed as the officer of the court to make the sale. There is no prayer for the appointment of a receiver in the an*346swer of the defendant as a corporation, in the nature of a cross-bill, or otherwise. On the hearing of the motion for the injunction prayed for by the complainant in the original bill, the chancellor granted the same, and also appointed a receiver to take charge of all the property of the corporation, and to manage and carry on its business as he might deem fit and proper for all the interests concerned, until the further or final order of the superior court of said county, in selling or carrying on said ice business, a motion for which the judge thereof will hear when all the facts in relation to its profitableness are more fully stated. To the granting of the injunction and the appointment of a receiver with the powers and directions as specified in the order of appointment, the defendants excepted.'
1. According to the uniform ruling of this court, we will not interfere with the discretion of the chancellor in granting the injunction prayed for in this case, restraining the sale of the property of the corporation. There was no prayer for the appointment of a receiver in the bill of the complainants, nor in the answer of the defendant as a corporation, in the nature of a cross-bill. There is nothing in the record going to show that the corporate property was in danger of destruction and loss, so as to require the appointment of a receiver. It is true that some of the other defendants, not the corporation, in their answer in the nature of a cross-bill, prayed for the appointment of a receiver to do certain things in the event certain other things should be done, butt here was no prayer of anybody to have a receiver appointed for the purpose, and with the powers specified in the oorder f the judge as set forth in the record; therefore the order of the judge appointing a receiver was error, and is reversed.
Let the judgment of the court below appointing a receiver be reversed, and the judgment of the court granting the injunction stand affirmed.